ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Rolls-Royce Engine Services-Oakland Inc. )          ASBCA No. 59202
                                             )
Under Contract No. N00019-05-D-0011          )

APPEARANCES FOR THE APPELLANT:                      Scott E. Pickens, Esq.
                                                    William M. Jack, Esq.
                                                     Barnes & Thornburg LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    James T. DeLanoy, Esq.
                                                     Senior Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 6 November 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59202, Appeal of Rolls-Royce
Engine Services-Oakland Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals